DETAILED ACTION
This Office Action is responsive to the amendment filed on 3/1/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al, US2014/0227636.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendment to claim 1:  As discussed in the previous Office Action, Hirano discloses the production of a polymer comprising unit (aa1-1) having the structure shown below.

    PNG
    media_image1.png
    172
    131
    media_image1.png
    Greyscale

Note that wherein Rf1 is a C1-C10 alkyl group. It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The number of carbon atoms in variable Rf1 of the prior art structure overlaps the claimed number of atoms in variable Y1 of the claimed formula 1. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a polymer comprising units of the required structure.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Regarding the Information disclosure statement filed 4/30/2019: 37 CFR 1.98(a)(2) does not state that consideration of an equivalent United States patent or patent application publication is an alternative for providing a copy of a foreign reference. Rather, the rule states that an information disclosure statement (IDS) is required to include a legible copy of each cited foreign patent. As discussed in the previous Action, applicant 
Applicant argues that the claimed invention is directed towards a block copolymer capable of providing a membrane having excellent etching selectivity when annealed, whereas Hirano is directed towards a light-sensitive composition capable of satisfying a fine pattern roughness. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant; see In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). The invention as recited in the rejected claims is a block copolymer comprising units having specified structures. As discussed above and in the previous Action, Hirano renders obvious the production of a block copolymer comprising the required structural units. The mere fact that Hirano discloses using the prior art polymer for a different purpose than that intended by applicant is not sufficient to distinguish between the claimed invention and the prior art. 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., differences in etching selectivity between blocks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant argues that Hirano discloses the production of a random copolymer, citing the examples provided by the prior art, and therefore does not render obvious the production of a block copolymer as required by the claimed invention. 
The prior art composition comprises a blend of polymers-polymer Aa, which corresponds to the claimed polymer as discussed in the previous Action, and polymer Ab. Regarding the structure of polymer Aa, Hirano teaches that this polymer is prepared via the same methods as polymer Ab (¶0320). Hirano further that polymer Ab may be a random copolymer or a block copolymer formed by sequential polymerization (¶0649).
It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.). "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi
Applicant argues that there is no motivation in Hirano to use a monomer having a structure corresponding to claimed formula 1, wherein Y is a chain having 8 to 20 chain forming atoms. Applicant further argues that Hirano does not teach the claimed structure because the prior art teaches a preference for chains containing 1 to 4 carbon atoms.
In response, it has been held that preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments; see In re Susi cited earlier in this Action. As discussed in the previous Office Action and conceded by applicant in the submitted remarks (see page 6: last paragraph of the submitted remarks), Hirano explicitly states that the alkyl group containing a fluorine atom-i.e., variable Rf1 in the formula shown in paragraph 8 of this Action-can be a linear alkyl group containing 1 to 10 carbon atoms. The mere fact that Hirano discloses a greater preference for alky groups containing up to 4 carbon atoms does not teach away from the prior art disclosure that the alkyl group can be a linear group containing as many as 10 carbon atoms. 
It is well settled that “even a slight overlap in range establishes a prima facie case of obviousness”; see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”; In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP 2144.05(II)(A)). The prior art teaches that the fluorine-containing group Rf1 can be a linear alkyl group containing 1 to 10 carbon atoms, overlapping the claimed range. As the prior art range overlaps the claimed range, it would have been obvious to one of ordinary skill in the art to prepare the polymer Aa of Hirano using a monomer having a .

Allowable Subject Matter
Claims 3, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable per the reasons of record, incorporated herein by reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765    

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765